Citation Nr: 1019339	
Decision Date: 05/25/10    Archive Date: 06/09/10

DOCKET NO.  94-39 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a chronic back 
disability.  

2.  Entitlement to service connection for a chronic 
psychiatric disability, to include posttraumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Zawadzki, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1973 to July 
1976.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a July 1993 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana, in which the RO, in pertinent 
part, denied service connection for a back condition and a 
psychiatric disorder.  

In April 1993 and April 1994, the Veteran testified before 
hearing officers at the RO (RO hearings).  Transcripts of 
those hearings are of record.  In June 1996, the Veteran 
testified before a Veterans Law Judge sitting at the RO 
(Travel Board hearing).  A transcript of that hearing is also 
of record.  

In May 1997 the Board remanded the claims of entitlement to 
service connection for a back disability and a psychiatric 
disability, to include PTSD, for further development.  

The Veteran testified during another Travel Board hearing in 
April 2003; however, the record reflects that the transcript 
of that hearing was inaudible.  Accordingly, in October 2003, 
the Board remanded the claims on appeal to schedule the 
Veteran for a new Travel Board hearing.  The Veteran 
testified before the undersigned Veterans Law Judge during a 
Travel Board hearing in May 2004.  A transcript of that 
hearing is of record.  

In July 2004 the Board denied the Veteran's claims for 
service connection for a back disability and an acquired 
psychiatric disorder, to include PTSD.  The Veteran appealed 
this decision to the United States Court of Appeals for 
Veterans Claims (Court).  In a September 2005 Joint Motion to 
Vacate and Remand, the Secretary of Veterans Affairs (VA) and 
the Veteran, through his representative, moved that the July 
2004 Board decision be vacated and remanded.  The Court 
granted the motion by Order in September 2005.  

In February 2006, the Board remanded the claims on appeal for 
further development.  In an October 2007 decision, the Board 
denied service connection for a chronic back disability and a 
chronic psychiatric disability, to include PTSD.  The Veteran 
appealed this decision to the Court.  In an October 2008 
Joint Motion to Vacate and Remand, the Secretary of VA and 
the Veteran, through his representative, moved that the 
October 2007 Board decision be vacated and remanded.  The 
Court granted the motion by Order in October 2008.  

In a February 2009 decision, the Board denied service 
connection for a chronic back disability and a chronic 
psychiatric disability, to include PTSD.  The Veteran 
appealed this decision to the Court.  In a December 2009 
Joint Motion to Vacate and Remand, the Secretary of VA and 
the Veteran, through his representative, moved that the 
February 2009 Board decision be vacated and remanded.  The 
Court granted the motion by Order in December 2009.  

As a final preliminary matter, the Board notes that the 
claims file reflects that the Veteran was previously 
represented by the Disabled American Veterans (DAV) (as 
reflected in a September 1994 VA Form 22a, Appointment of 
Attorney or Agent as Claimant's Representative).  In May 
1996, the Veteran filed a VA Form 21-22, Appointment of 
Veterans Service Organization as Claimant's Representative, 
naming the American Legion as his representative.  In May 
2007, the Veteran filed a VA Form 21-22a, Appointment of 
Individual as Claimant's Representative, appointing Sean A. 
Ravin as his representative.  The attorney revoked his 
representation in October 2007.  In January 2010, the Veteran 
filed a VA Form 21-22a naming Daniel G. Krasnegor as his 
representative.  The Board recognizes the change in 
representation.

In correspondence received in December 2002, the Veteran 
raised a claim for service connection for vision impairment.  
The issue of entitlement to service connection for vision 
impairment has been raised by the record, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over this 
issue and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

Unfortunately, the claims file reflects that further action 
on the claims on appeal is warranted, even though such action 
will, regrettably, further delay an appellate decision in 
this appeal.

As an initial matter, the Board notes that the provisions of 
the Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as 
interpreted by the Court, are applicable to these claims.  
VCAA notice must inform the claimant of any information and 
evidence not of record that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-
21 (2004).  While the cover letter sent with the December 
2002 supplemental statement of the case (SSOC) advised the 
Veteran regarding the VCAA, this letter did not advise the 
Veteran of the information and evidence necessary to 
substantiate his claims for service connection.  Failure to 
provide notice of what evidence is needed to substantiate the 
claim is ordinarily prejudicial.  Overton v. Nicholson, 20 
Vet. App. 427 (2006); Kent v. Nicholson, 20 Vet. App. 1 
(2006).  Moreover, the United States Court of Appeals for the 
Federal Circuit has held that the duty to notify cannot be 
satisfied by reference to various post-decisional 
communications, such as the SSOC.  Mayfield v. Nicholson, 444 
F. 3d 1328 (Fed. Cir. 2006).

On remand, the Veteran should be furnished VCAA notice 
regarding his claims for service connection for a chronic 
back disability and a chronic psychiatric disability, to 
include PTSD.  In addition, during the pendency of this 
appeal, the Court issued a decision in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006) finding that the VCAA 
notice requirements applied to all elements of a claim.  The 
RO should ensure adequate VCAA notice as to all elements of 
the claims is provided.

The Board notes that the most recent VA treatment records 
currently associated with the claims file are dated in 
December 2002.  During his May 2004 Travel Board hearing, the 
Veteran testified that he was continuing to receive treatment 
for depression and schizophrenia as well as his back at the 
Alexandria VA Medical Center (VAMC).  In a statement dated in 
April 2006, the Veteran indicated that he was currently being 
treated at the VA clinic in Lafayette, Louisiana for both his 
back and psychiatric disorders.  In correspondence dated in 
April 2010, the Veteran's sister indicated that he was 
currently being treated by VA hospital physicians in 
Louisiana.  As any records of VA treatment since December 
2002 are potentially pertinent to the appeal and within the 
control of VA, they should be obtained and associated with 
the claims file.  Dunn v. West, 11 Vet. App. 462, 466-67 
(1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

In addition, in a March 1996 letter to his congressman, the 
Veteran indicated that he had a case pending for Social 
Security benefits.  The Social Security Administration (SSA) 
Basic Info tab of a July 2002 SSA Inquiry reflects that the 
Veteran's claim was denied; however, the Supplemental 
Security Income (SSI) Basic Info tab reflects that the 
Veteran was in receipt of SSI.  During the May 2004 Travel 
Board hearing, the Veteran testified that he was getting SSI, 
but was dropped after he was awarded nonservice-connected 
pension.  While SSA records are not controlling for VA 
determinations, they may be "pertinent" to VA claims.  See 
Collier v. Derwinski, 1 Vet. App. 412 (1991); Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  Hence, when VA is put on 
notice of the existence of SSA records, it must seek to 
obtain those records before proceeding with the appeal.  See 
Murincsak; see also Lind v. Principi, 3 Vet. App. 493, 494 
(1992).  As the Veteran's SSA records have not previously 
been associated with the claims file and may be pertinent to 
the claims on appeal these records should be requested.

VA will provide a medical examination or obtain a medical 
opinion if the evidence indicates the existence of a current 
disability or persistent or recurrent symptoms of a 
disability that may be associated with an event, injury, or 
disease in service, but the record does not contain 
sufficient medical evidence to decide the claim.  38 U.S.C.A. 
§ 5103A(d)(2) (West 2002 & Supp. 2009); 38 C.F.R. § 
3.159(c)(4)(i) (2009); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  The threshold for determining whether the evidence 
"indicates" that there "may" be a nexus between a current 
disability and an in-service event, injury, or disease is a 
low one.  McLendon, 20 Vet. App. at 83.

The Veteran is competent to describe symptoms of back pain 
and depression.  See Washington v. Nicholson, 19 Vet. App. 
362 (2005); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  
During an April 1993 VA spine examination, he described low 
back pain since service.  During the April 1993 RO hearing, 
he reiterated that he injured his back during service and 
experienced back problems since.  During the May 2004 Travel 
Board hearing, he reported that he had been severely 
depressed since he got out of service. The Veteran is 
competent to report a continuity of symptomatology.  Charles 
v. Principi, 16 Vet. App. 370 (2002).  His reports of a 
continuity of symptomatology suggest a link between his 
current complaints regarding his back and depression and 
service.  See Duenas v. Principi, 18 Vet. App. 512 (2004). 

In May 1997, the Board remanded the claims on appeal, in 
part, to afford the Veteran VA orthopedic and psychiatric 
examinations to obtain etiological opinions regarding any 
current back and/or psychiatric disorders.  The record 
reflects that the Veteran failed to report for VA spine and 
mental disorders examinations in February 1998.  VA 
regulations provide that when a claimant fails to report for 
a scheduled medical examination, without good cause, an 
original compensation claim shall be rated based upon the 
evidence of record.  See 38 C.F.R. § 3.655(b) (2009).  The 
Veteran has not shown good cause for his failure to report 
for the February 1998 VA examinations.  Nevertheless, in 
light of the fact that the claims for service connection are 
being remanded, the RO should make one more attempt to 
schedule the Veteran for VA examinations. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The RO is to provide the Veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
advises him of the information and 
evidence necessary to substantiate claims 
for service connection for a chronic back 
disability and a chronic psychiatric 
disability, to include PTSD.  This notice 
should include an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date, as outlined by the Court 
in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  The RO should contact the Veteran and 
obtain the names and addresses of all 
medical care providers, VA and non-VA, 
who treated the Veteran for any of the 
disabilities on appeal.  Of particular 
interest are records from the Alexandria 
VAMC, to include the Lafayette Outpatient 
Clinic, since December 2002.  After the 
Veteran has signed the appropriate 
releases, those records should be 
obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
RO cannot obtain records identified by 
the Veteran, a notation to that effect 
should be inserted in the file.  The 
Veteran and his attorney are to be 
notified of unsuccessful efforts in this 
regard, in order to allow the Veteran the 
opportunity to obtain and submit those 
records for VA review. 

3.  The RO should obtain from the SSA a 
copy of any decision regarding the 
Veteran's claim for disability benefits 
pertinent to the claims on appeal, as 
well as copies of all medical records 
underlying those determinations.  

4.  The Veteran should be afforded a VA 
examination to determine the etiology of 
any back disorder.  All indicated tests 
and studies are to be performed.  Prior 
to the examination, the claims folder 
must be made available to the physician 
for review of the case. A notation to the 
effect that this record review took place 
should be included in the report of the 
physician.

Following examination of the Veteran and 
a review of the record, the examiner 
should identify any current back 
disorder.  In regard to any diagnosed 
disorder, the examiner should provide an 
opinion as to whether it is at least as 
likely as not (50 percent or greater 
probability) that the Veteran's current 
disorder was incurred or aggravated as a 
result of active service.  The examiner 
should review the claims file prior to 
the evaluation. A notation to the effect 
that this record review took place should 
be included in the report of the 
examiner. All examination findings, along 
with the complete rationale for all 
opinions expressed, should be set forth 
in the examination report.

5.  The Veteran should also be afforded a 
VA examination to determine the etiology 
of any psychiatric disorder.  All 
indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available to 
the psychologist or psychiatrist for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
psychologist or psychiatrist.

Following examination of the Veteran and 
a review of the record, the examiner 
should identify any current psychiatric 
disorder.  In regard to any diagnosed 
disorder, the examiner should provide an 
opinion as to whether it is at least as 
likely as not (50 percent or greater 
probability) that the Veteran's current 
disorder was incurred or aggravated as a 
result of active service.  The examiner 
should review the claims file prior to 
the evaluation. A notation to the effect 
that this record review took place should 
be included in the report of the 
examiner. All examination findings, along 
with the complete rationale for all 
opinions expressed, should be set forth 
in the examination report.

6.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
Veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

7.  After ensuring that the development 
is complete, re-adjudicate the claims.  
If not fully granted, issue a 
supplemental statement of the case before 
returning the claims to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


